﻿I would like first of all to congratulate Mr. Lusaka on his election to the presidency of the thirty-ninth session of the General Assembly and to welcome to our midst a new Member of the United Nations, Brunei Darussalam.
181.	The essential task of the international community is to identify collective action leading to the peace and prosperity in which the citizens of each Member State can pursue their individual destinies. Each year in the General Assembly we take stock of our endeavours in this direction. For the region of the Mediterranean, this year has witnessed significant developments in the process aimed at transforming our region into a zone of peace, security and co-operation.
182.	At the beginning of the year, when the Conference on Confidence- and Security-building Measures and Disarmament in Europe opened at Stockholm, all the non-aligned Mediterranean States were given an opportunity to address the participants in the Conference on Security and Co-operation in Europe on confidence- and security-building measures in the Mediterranean as part and parcel of the process of confidence- and security-building measures in the whole of Europe. As I had the opportunity to state in my address to the opening meeting of the Stockholm Conference, "tension and confrontation in the Mediterranean are both a result, and in tum a cause, of tension and confrontation in other parts of Europe". For that reason, Mediterranean countries would examine all confidence- and security-building proposals at Stockholm in the light of their applicability to Mediterranean security issues, especially the seriously deteriorating naval military confrontational situation in our region.
183.	A second important development in our region concerned the first-ever ministerial meeting of the Mediterranean members of the Movement of Non-Aligned Countries, which took place at Valletta on 10 and 11 September 1984. The Foreign Ministers of Egypt, Libya, Malta, Morocco, Syria, Tunisia and Yugoslavia and Ministers from Algeria and Cyprus, together with the Head of the Political Department of the PLO, participated in that important meeting and agreed on a declaration which lays down the basis for transforming the Mediterranean into a zone of peace, security and co-operation.
184.	The non-aligned countries of the Mediterranean are conscious of the continuing need to intensify their efforts for peace in a world which, unfortunately, is progressively becoming a more dangerous and a much less kind place for our citizens to live in. The Secretary-General has once again focused attention on the two related elements of the dilemma—the headlong rush towards nuclear catastrophe and the callousness with which pressing development needs are denied the necessary resources.
185.	The reckless reliance upon increasing armaments, especially nuclear armaments, exacerbates tension, rather than increasing security. The accumulating and expanding grievances owing to poverty, malnutrition, disease and illiteracy are fast reaching explosive points at both national and international levels. The most outrageous fact of all is that so many resources continue to be poured into the armaments race instead of being devoted to redressing the needs and pressures of development.
186.	Underlying this dangerous reality is the phenomenon of two contending military alliances, each led by a massive super-Power which places its interests and objectives as inevitably superior to those of other nations. The majority of mankind today faces the supreme arrogance of a handful of industrially and technologically advanced nations which take it for granted that, nearly as a divine right, their citizens should increase their already well- established well-being and enhance their already well-protected security even at the cost of denying the most basic needs of livelihood and existence to the rest of their fellow beings.
187.	Those nations consider that the pursuit of their security is primordial, even to the extent of intruding upon the stability of other regions and countries. They assume automatically that because they possess might of armaments they also possess wisdom of action and that, consequently, whatever they decide as being good and useful for themselves must and should be good and useful for others.
188.	We have witnessed over recent months even more disconcerting manifestations of this phenomenon. In the Middle East, in Central Asia and in Central America, the two super-Powers have felt no inhibition in using force or manifestations of force to thwart local developments which they have unilaterally defined as inimical to their interests. They have felt no inhibitions in continuing to pour new and more lethal armaments into already tense areas like the Mediterranean, the Indian Ocean, particularly near the Gulf region, and the Pacific, because their interests so dictated. In spite of their protestations in favour of freedom and democracy, they have failed to act effectively to redress the injustices of apartheid in South Africa and the oppression in Namibia. In spite of their claims to humanity, they have found it more useful to send costly satellites into orbit, to deploy new missiles and to develop, ever more expensive and lethal weaponry than to encourage and implement measures to relieve the hunger and the poverty of so many peoples or to soften the massive debt burden of so many nations.
189.	As has often been noted, the objective of the United Nations is to replace the arbitrary action of individual nations by collectively agreed action. The United Nations is a substitute for, not an extension of, the Yalta arrangements. Individual nations do not lose their identity or sovereignty but, rather, enhance their dignity and freedom of action by participating in the decision-making possible through the United Nations.
190.	It is perhaps logical that it has been the emergent nations of the world which have most appreciated the essential value of collective action. All of us pursued our individual struggle for liberation within the framework of the global revolt against colonialism. Today, as free and sovereign States we pursue the security and prosperity of our peoples in the full knowledge that unless our actions are mutually supportive we will fail to escape from the poverty and oppression which still engulf most of us.
191.	The movements and initiatives which the emergent nations have originated have therefore been intimately linked with the work of the United Nations. Malta's work in the Security Council comes to an end this year. It is perhaps appropriate to recall that on this very day, the members of the Council have unanimously agreed on a second report on the strengthening of the Council's work which Malta was entrusted to prepare. Our initiatives at the international level have found their fullest expression in the creation of the Movement of Non-Aligned Countries and the Group of 77, which this year is celebrating its twentieth anniversary. Both of those groups define their objectives and pursue their actions in strict conformity with the principles and purposes of the Charter of the United Nations.
192.	Our more specific initiatives at the regional level have been conceived just as strictly in the context of our pursuit of collective action at the global level. The need for collective action at the regional level arises both from the disparate needs of different regions and the different manifestations of super-Power rivalry in various parts of the globe. In contrast with the initiatives of the industrialized nations, however, the regional initiatives of the developing and non-aligned nations, in both the economic and the security fields, remain integrally linked with their initiatives at the global level.
193.	Over recent years such initiatives have assumed concrete form and achieved a clear substance. In South-East Asia the countries of ASEAN have pioneered the new road towards regional initiatives. Moving away from the series of regional military arrangements imposed earlier within the framework of the armed alliances, the ASEAN initiative rests upon the foundation of enhancing security and cooperation throughout their region, without at any point jeopardizing security and co-operation at the wider level.
194.	Malta has followed with interest and encouragement the calm and constructive manner in which the ASEAN nations have been pursuing the objective of securing the withdrawal of foreign forces from Kampuchea; the forms of economic co-operation among themselves which they are forging not in isolation but as a formative link in their economic relations with other countries; and the openness of their actions to the involvement of other nations in their region and beyond so that they may join in the collective endeavours towards regional and global security and co-operation.
195.	The initiative of the Gulf Co-operation Council, while dealing with different security issues and relating to different economic conditions, is, however, conceived in the same mould. The tragedy of the fratricidal struggle between Iran and Iraq is a matter of the gravest concern to all non-aligned and developing nations. Malta's objective is not to favour one side over the other or to foment differences but, rather, to impress upon both sides the need for an immediate cessation of hostilities leading to a peaceful, just and lasting resolution of the differences which divide them. Malta is encouraged to see that all the initiatives taken by the countries of the Gulf Co-operation Council are intended in that direction. We support their aims to avoid an enlargement of the conflict, to discourage super-Power meddling or involvement and to maintain sea and air lanes free for commercial traffic, while at the same time seeking to protect their security interests and to encourage the contending nations to resolve their conflict.
196.	In Central America the Contadora Group initiative provides yet another successful example of how developing and non-aligned countries can serve as a motivating force for a resolution of conflicts and tensions in their region. The struggle of the peoples of Central America to rid themselves of the oppression of foreign economic and military interference has been long and arduous. Those who through bitter and heroic struggle have achieved their objectives still face the hidden intrigues and open aggression of outside interference. The proposals which the Contadora Group has formulated for resolving the suspicions and hatreds, the pressures and intrigues and the outside military interference which harass the region are constructive and far-reaching. They deserve the full co-operation of all countries directly concerned and the support of peace-loving States worldwide.
197.	These and other regional initiatives by developing and non-aligned countries share common foundations in spite of the different circumstances in which they are unfolding. They all stress the need for regional States themselves to take the leading role in resolving problems of their region. They prove that approaches based on dialogue and co-operation are much more fruitful than reliance upon armed might in resolving problems. They emphasize the need for outside Powers, and in particular the super-Powers, to stop meddling in the destinies of different regions, either directly through military presence or indirectly through the use of proxies.
198.	It is a great satisfaction to report further on the meeting which—acting upon a mandate given to them by the Seventh Conference of Heads of State or Government of Non-Aligned Countries, held at New Delhi in March 1983—the Mediterranean members of the Movement of Non-Aligned Countries held at Valletta earlier this month to concert their views and devise initiatives for co-operation and for strengthening security in the Mediterranean.
199.	Since time immemorial, the Mediterranean has been considered by predominant military Powers as a special preserve for their global empire-building. Much of the fighting of the Second World War was undertaken in or around our region. A string of military bases then dotted our shores. The flow of commercial traffic has traditionally been punctuated by the flow of military hardware.
200.	The end of the Second World War spelt the demise of the colonial era. In the Mediterranean, however, the withdrawal of the colonial Powers was immediately replaced by the intrusion of super-Power presence. First, the United States Sixth Fleet and, soon after, the growing Soviet naval capability invaded and took over our waters. For Mediterranean peoples the struggle against colonialism therefore merged into the struggle to rid the region of the military presence of outside Powers. Even after the achievement of our independence, the pressures upon us to maintain and even increase the military facilities available in our region for use by the military alliances, very often even against our own interest, remained in force.
201.	Dedication to the policy of non-alignment has therefore meant an uphill struggle for those Mediterranean countries which chose to pursue it. Malta's experience exemplifies the difficulties we have had to surmount and the determination that was required to secure our objectives. We have had to struggle consistently to escape from the shackles of post- colonial tutelage and to eliminate all foreign military presence from our soil, in order finally to be able to adopt the status of neutrality, based on non-alignment, which we defined as the most appropriate manner in which we could pursue our national development and at the same time contribute towards security and co-operation in the Mediterranean region.
202.	The policy measures we applied to pursue our objectives have been the object of slander and attack, open and covert opposition, even outright aggression from reactionary forces both inside and outside our country. Our internal social and economic policies were deliberately misconstrued and our expanding relations with other countries maliciously misinterpreted in an attempt to distort our objectives and obstruct our endeavours. Even such measures as the introduction of free hospitals and medical services and free education for all our citizens have been and in some cases are still being accompanied by the rabid opposition of vested interests. That we have prevailed is due to our tenacity and to the strength we derived from cur friends in the Movement of Non-Aligned Countries and elsewhere.
203.	Together with the other Mediterranean countries which have accomplished their national struggle for freedom and dignity, we realize that the elimination of all foreign military presence from our territories is only the first step in ridding our region of the tension and confrontation that characterize it. As long as the Mediterranean remains a focal point of super-Power confrontation we cannot feel free and secure to pursue our national destinies and resolve our regional problems in the manner we consider most appropriate. We cannot feel free and secure as long as our sea remains the playground for the United States Sixth Fleet to flex its muscles whenever it desires, as long as the Soviet Navy uses our sea as its backyard, as long as two major navies and a number of smaller ones use our sea as the domain of their ever-enlarging war games, as long as our region is riddled with staging posts for rapid troop deployment, and as long as nuclear weapons beneath and above our waters, and even on the adjoining mainland, remain the frightening daily reality.
204.	The concern and dismay voiced by non- aligned Mediterranean countries at these developments do not spring from any sense of antagonism to either one or the other of the super-Powers. Neither is it our wish to stand in the way of the pursuit by any country, regional or not, of its legitimate commercial and security interests. Our sea has always been a point of contact and a means of transit for different cultures and peoples. Our aim is to enhance this traditional function by transforming it into a zone of peace, co-operation and security based on the principles of non-alignment.
205.	The Ministers for Foreign Affairs of the non- aligned Mediterranean countries, meeting at Valletta, were deeply conscious of the far-reaching significance of the action they were taking and the widespread support that accompanied their initiative. Their deliberations were followed directly by representatives of the Chairman of the Movement of Non- Aligned Countries, India, and the Secretary-General of the League of Arab States, who attended as observers. Messages of support from sympathetic foreign ministers came from many countries, including China, the Democratic People's Republic of Korea, Kuwait and Saudi Arabia. The Deputy Foreign Minister of Greece personally attended the formal opening session of the meeting. These expressions of support in themselves constitute an acknowledgement that the initiative of the non-aligned Mediterranean countries is not a self-enclosed one but rather opens itself up to the involvement of the aligned States of the region. In this context, it is to be hoped that future meetings of this nature will be followed even more closely and attentively by the southern European States of the Mediterranean.
206.	The Final Declaration adopted at the Valletta meeting has been distributed as a document of the General Assembly. I should like to underline some of the most significant elements that emerged from this first ministerial meeting of the non-aligned Mediterranean countries ever held.
207.	In the first instance, particular importance is to be attached to the fact that the Ministers of the non-aligned countries devoted their special attention to "the presence of foreign fleets, military bases and facilities to be used for aggression against non- aligned members", which they considered as having serious consequences for their security interests. In the light of this assessment, the non-aligned Mediterranean countries agreed upon what turns out to be the central point of their declaration, namely, their solemn reaffirmation of the three fundamental and interrelated aspects of their whole approach to questions of security and cooperation in the Mediterranean region: first, their commitment not to use force or the threat of force among themselves; secondly, their undertaking never to permit military bases or facilities for great Power presence in their region; and, thirdly, their invitation to other Mediterranean European States to adhere strictly to the principle of the non-use or threat of force, and in particular not to use their own armaments and forces, nor allow the use of bases and military facilities against non-aligned Mediterranean members. We have here the essential foundation upon which a peaceful and secure Mediterranean can be achieved.
208.	At the same time, the Valletta meeting conclusively demonstrated that whatever problems exist in our region they do not preclude the possibility of collective action for security and co-operation. Individual differences between any of the participants did not prevent them from asserting together that the Valletta meeting constituted a step of major political significance aimed at strengthening the efforts of the Mediterranean non- aligned countries to transform the Mediterranean into a region of peace, security and co-operation, in conformity with the decisions of the Non-Aligned Movement and the relevant resolutions of the United Nations General Assembly, in particular resolution 38/189 ...
209.	The non-aligned Mediterranean countries have now clearly identified the measures which need to be pursued both for the resolution of the specific problems of their region and to reduce the overall level of tension and confrontation in the Mediterranean.
210.	On the Middle East they reiterated the fundamental position that
"a just and lasting peace in the Middle East and the solution of the Palestinian question cannot be achieved without the total and unconditional Israeli withdrawal from all Palestinian and other Arab territories occupied since 6 June 1967, and the full exercise of the inalienable rights of the Palestinian people under the leadership of the Palestine Liberation Organization, their sole legitimate representative, including the right of return, self-determination without external interference and the right to national independence and sovereignty, including the right to establish an independent Palestinian State in its homeland, Palestine". To this end the Ministers of the non-aligned Mediterranean countries expressed their support for the convening of an international peace conference on the Middle East in conformity with General Assembly resolution 38/58 C.
211.	On the question of Lebanon, the Ministers "decided to intensify efforts to bring about the withdrawal of Israeli forces, as the continued Israeli occupation is the main factor obstructing national reconciliation in Lebanon"	
212.	On the question of Cyprus, the Ministers "called for the withdrawal of all foreign military forces" and "pledged their full support to the efforts of the United Nations Secretary-General in the solution of the problem and urged him to continue and intensify his current efforts"
213.	Finally, the Mediterranean non-aligned countries made it clear that they envisage the process of Mediterranean security and co-operation as involving a dialogue of full equality between them and the aligned States of the Mediterranean. They identified two major areas in which this dialogue has to be conducted with the utmost urgency. One concerns the process of confidence and security-building. It was stressed that, "for the process begun at the Stockholm Conference on Confidence-and Security- building Measures and Disarmament in Europe to unfold effectively, adequate measures for the Mediterranean region must be agreed to, through a dialogue on the basis of equality" para. The other concerns the economic relations between non-aligned Mediterranean countries and the European Economic Community. It was stressed that co-operation must "take due account of the legitimate concern of the non-aligned Mediterranean members, especially in the sectors of human resources, trade and economic development".
214.	The results of the Valletta meeting therefore provide a sober and firm basis for action aimed at reversing the tension and confrontation which exist in the Mediterranean and which pose a threat to the peace and security not only of the region itself but also of the international community in general. We expect other countries in our region and the superpowers themselves to take up the challenge which has been set. They should recognize that the Valletta Declaration, far from being an isolated and soon forgotten expression of solidarity, reflects with precision and clarity the political realities of our region. Mediterranean countries, not only the non-aligned among them, are seriously concerned at the security situation in the region; they are worried and dismayed at the growing manifestations of super-Power confrontation around them; they are keen to see a peaceful, just and lasting resolution of the problems of the region, notably the question of Palestine and that of Cyprus.
215.	it has to be recognized that in the background of the Valletta Declaration lies the political will and action of the various protagonists in our region aimed at resolving the problems which exist It would be a great mistake on the part of either super-Power to ignore the positive implications of recent developments regarding problems in North Africa, to misjudge the common desire for national reconciliation and the return to full sovereignty over their territory of the people of Lebanon, or to bypass the process of healing of wounds taking place in Cyprus.
216.	The members of the EEC should accept the hand of co-operation which is being extended to them by the developing countries of the Mediterranean. They should respond to this call by transforming their present tight-fisted and protectionist attitude into policies which open their markets for the products of other Mediterranean countries on equitable terms and conditions and which utilize resources available in the region on the basis of mutual benefit. The forthcoming Venice seminar on economic, cultural and scientific co-operation in the Mediterranean of the Conference on Security and Co-operation in Europe, which in its turn is a follow-up to the Valletta meeting of February 1979, offers an ideal opportunity for the EEC member countries to demonstrate a new and more positive attitude towards co-operation in the Mediterranean. We shall go to Venice expecting that the EEC will not miss this opportunity, albeit already belated, to reverse a trend which, if maintained, could not but contribute towards a further polarization of attitudes in the region.
217.	The nations participating in the Conference on Confidence-and Security-building Measures and Dis-armament in Europe, meeting at Stockholm, should now respond to the call for a full dialogue on Mediterranean security, in the light of their acknowledgement that there can be no security in Europe without security in the Mediterranean. The attempt to hide behind such technicalities as the assertion that the whole of Europe does not include the European waters of the Mediterranean, or that the massive naval deployment in the Mediterranean can somehow be considered a phenomenon independent of what happens on the European mainland, is certainly not the proper spirit in which to consider the question of Mediterranean and European security in a serious manner,
218.	Non-aligned Mediterranean countries want to ensure that their territorial waters are fully respected, that their enclosed high sea is used scrupulously and exclusively for the purpose of peace and that the question of whether or not nuclear weapons should be deployed barely 100 or so miles from their populations should be a matter on which they are fully consulted. Unless these questions are considered in detail both within the Conference on Confidence-and Security-building Measures and Disarmament in Europe and in separate and equal dialogue between Conference participants and the non-aligned Mediterranean countries, security and confluence-building cannot be achieved either in the Mediterranean or in Europe itself.
219.	The non-aligned Mediterranean countries are determined steadfastly to pursue and reinforce the regional process which they launched at Valletta. For this purpose, they have agreed to meet again in the future and to utilize all available forums, especially the General Assembly and the Security Council and the Movement of Non-Aligned Countries itself. Those of us who are participants in the process of the Conference on Security and Co-operation in Europe will also follow-up at Stockholm all the relevant questions raised at Valletta.
220.	What non-aligned countries of the Mediterranean are doing in their region forms an integral link with what other non-aligned countries are doing elsewhere. Reference has already been made to other regional initiatives. I should also like to mention here the initiatives concerning transforming the Indian Ocean into a zone of peace, as well as the efforts by the front-line States of southern Africa to bring justice and stability to their region.
221.	The people of the Democratic People's Republic of Korea, it must be remembered, are also still struggling to reunite their divided country. In this context, Malta wishes to reiterate its support for the proposals for tripartite discussion, and the eventual solution of setting up a confederal republic in Korea. We urge all the parties concerned to approach these constructive proposals in an open and co-operative spirit. Like many other countries, Malta fails to understand the justification for a continuing presence of foreign troops in South Korea after a number of recent developments have taken place which significantly alter the factors which contributed to the placing of those troops there in the first place.
222.	A few peoples, notably the Palestinian and Namibian peoples, are still engaged in the struggle to achieve freedom and sovereignty. To them we extend our fullest support, sympathy and encouragement.
223.	For the large number of other emergent peoples, the national liberation struggle is today almost a whole generation away. However, we can look back and recognize that our struggle for liberation did not end when our people became free to hoist their own flag and play their national anthem on their own territory. Liberation means much more than that. It means most significantly, the freedom to adopt those social and economic policies at the national level which we consider most just and applicable for our particular developmental and cultural conditions.
224.	It is becoming increasingly apparent that the economic and social policies we adopt at the national level inevitably interface with the realities beyond our own frontiers. The structures supporting international economic relations, the methods governing the flow of information and the strategic conditions encompassing our regions both affect and in turn are affected by the social and economic policies we adopt at the national level. 
223. Given the inequitable structures of existing international economic relations and information flows and the predominant position of a few industrially advanced nations, the realities beyond our frontiers have hitherto been more of a constraint than a help to our development process, it is for this reason that the developing countries have raised the call for new international orders both in the economic and in the information fields. It is equally for this reason that they are increasingly seeking an active role in matters relating to the security as much as to the economic situation in their regions.
226.	It is in this spirit that Malta has been pursuing its national and regional policies under a socialist Government. Thanks to the far-reaching and comprehensive social and economic reforms we have introduced over the past 13 years, Maltese society today presents a much more humane and just picture than was the case while we were still under post- colonial tutelage. Our health and education policies, our pension systems, unemployment and sickness benefits, and a vast range of allowances for children, orphans and widows today ensure that no member of our society is downtrodden or forgotten. It has been our consistent endeavour to ensure that, while each individual in our society is given the fullest opportunity to enlarge and fulfil his or her own personality and pursue his personal aspirations, that person will not be permitted to do so at the expense of the legitimate rights and aspirations of other members of society.
227.	In our economic and other relations with other countries we expect our partners in our region and elsewhere to co-operate with us in applying complementary and mutually beneficial measures to improve the well-being of our respective populations. Time and time again, the developing countries have emphasized that the existing structures of international trade and technology flows do not facilitate mutually beneficial relationships, but on the contrary favour the strong against the weak. Time and time again, we have complained how the terms and conditions of international payments are continually manipulated to work against our interests.
228.	As long as these calls remain unheeded we have to take our own independent remedial action to safeguard our interests and hard-won gains. Over the past 13 years under its socialist Government, Malta, lacking all forms of indigenous natural resources, has built up, through careful planning, the collective efforts of its people and the assistance of its friends, an external reserve which permits it today to possess at least one sure means of defence against adversity. An indication of the extent of our collective effort emerges from the fact that for the last two years the Maltese people have succeeded in freezing both prices and earnings.
229.	Obviously we are not prepared to see our years of effort and sacrifice undermined through the unjust and biased trading systems the industrialized market economy countries are seeking to perpetuate. To those countries that enjoy a continuous and substantial trading surplus with us we have made it clear that means of redress must be found on a mutually agreed basis. We are not prepared to keep on purchasing goods and services from those who are not ready to give us something in return—be it in terms of increasing their purchases from us, or in terms of a transfer of technology in our favour which would help us operate more effectively on their markets, or in terms of some other form of industrial and commercial co-operation which is acceptable to us.
230.	We are certainly far from proposing some form of passive co-operation in which a one-way flow of assistance or aid does more to undermine our sovereignty and harm our productive capacity than anything else. On the contrary, what we seek is a partnership on the basis of equality where the efforts and benefits are shared both ways. We can offer to our partners the skills and expertise of our workers which have grown and developed over the years, as our economy has itself grown and diversified. We offer them the benefits of our many political initiatives through which, on the basis of reciprocal trading and banking arrangements with countries ranging from the Mediterranean region to the Far East, we have obtained for our products and services access to new and expanding markets.
231.	The opportunities these achievements offer to the small number of industrialized countries that still need to reduce the huge trading surplus they enjoy with us are not limited simply to the possibility of increasing their purchases from us. There also exists the vast potential of joint investment with us, as our successful experience with some of our partners already demonstrates. For those countries who have yet to take up these opportunities, we continue to extend the offer of mutually beneficial co-operation. But we must make it equally clear that we will not tolerate any longer a biased and lopsided relationship where the benefits are only in their favour.
232.	The battle cry of the developing world has always been "trade not aid". The Maltese people expect their legitimate rights, not any form of charity. With distant Japan, negotiations on this basis can now start.
233.	AH the more did the Maltese people expect Italy to translate good-neighbourly relations into positive acts. Our commercial disequilibrium with Italy has reached alarming proportions. This is no longer tolerable. From now on, no Maltese will buy anything from a country which does not buy Maltese products in return. Malta's legitimate rights cannot be assured by Italy's empty promises but by concrete actions—actions alone speak louder than words.
234.	Together with other countries in our region, in the Movement of Non-Aligned Countries, here in the United Nations and elsewhere, we are determined to continue to work in pursuit of just and equitable relationships. The difficulties facing us are indeed daunting, but not unavoidably overwhelming. What many like us in Malta have achieved at the national level, what so many non-aligned and other developing countries are achieving at the regional level, are elements of hope and encouragement for ourselves and for others.
235.	We realize that without the full co-operation of the more fortunate and advanced members of the international community our difficult s will be unduly compounded. We trust that they will finally appreciate the desire for peace and justice which inspires all our endeavours and will join us in seeking to transform this planet from one of crisis which it currently is to a home of serenity and prosperity which it has such an immense potential of becoming.
